Robert Beard v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-040-CR

     ROBERT BEARD,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 338th District Court
Harris County, Texas
Trial Court # 807,352
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      Robert Beard was charged with driving while intoxicated, a felony offense.  Beard pled guilty,
and the trial court placed him on community supervision for four years.  Over a year later, the
State filed a motion to revoke Beard’s community supervision.  After a hearing, the trial court
revoked Beard’s community supervision and sentenced him to three years in prison.  We affirm
the trial court’s judgment.
Anders Brief
      Beard’s  counsel on appeal filed an Anders brief.  See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967).  Counsel certified she provided Beard with
a copy of the brief and advised Beard that he had the right to file his own brief and that a record
would be made available to him.  See Sowels v. State, 45 S.W.3d 690, 693 (Tex. App.—Waco
2001, no pet.).  Beard did not file a pro-se brief.  The State waived the opportunity, if any, to file
a reply brief.
      We now decide whether the case has no arguable grounds as claimed by counsel.  See Taulung
v. State, 979 S.W.2d 854, 855 (Tex. App.—Waco 1998, no pet.).  Counsel, in her brief, reviewed
all matters filed and contained in the record.  Counsel's brief also contained references to both the
record and applicable statutes, rules, and cases, and discussed why counsel concluded that there
were no arguable grounds for the appeals.  See Sowels, 45 S.W.3d at 691.
      We have independently reviewed the record and agree that there are no issues “which might
arguably support an appeal” in this cause.  Id.
      Because we are affirming Beard’s judgment and sentence, counsel must advise Beard of the
result of this appeal and of his right to file a petition for discretionary review.  Id., at 694; see also
Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
Conclusion
      We affirm the judgment of the trial court.

                                                                         TOM GRAY
                                                                         Justice
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed January 9, 2002
Do not publish
[CR25]